Mr. Justice Waterman delivered the opinion of the court. The offered testimony as to custom was properly excluded. There was no evidence of any custom or usage known, certain, uniform, reasonable and not contrary to law. Greenlealf on Evidence, Yol. 2, Secs. 248-250. It does not appear that defendant objected to the notes being taken by the jury with the indorsements thereon. The evidence is not such that we can say that there is a clear preponderance in favor of the contention of the defendant. The judgment of the Superior Court must therefore be affirmed.